Appeal from tbe District Court of Humacao in foreclosure proceedings. Motion by Celestino Sola for dismissal of tbe appeal because of failure to serve him with a notice of tbe appeal although be was actually an interested party.
Motion overruled for tbe present without prejudice to a decision of the question when tbe case is submitted for tbe decision of tbe court, following tbe jurisprudence laid down in tbe cases of Succession of Igaravidez et al. v. Succession of Gallart et al., 17 P. R. R,. 1166; Succession of Igaravidez et al. v. Rubert Hermanos et al., 20 P. R. R., 145; Candelas v. Ramírez, 20 P. R. R., 31; and Urriza v. Negrón, ante page 418.